Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 August 11, 2016

The Court of Appeals hereby passes the following order:

A17A0007. RICHARD E. DANIEL v. ROBERT ADAMS, WARDEN.

      The trial court denied Richard E. Daniel’s habeas corpus petition. Daniel then
filed a “Motion to Set Aside Void Judgment,” which the trial court construed as a
motion for reconsideration and likewise denied. Daniel now appeals to this Court.
We, however, lack jurisdiction.
      The underlying subject matter of an appeal controls over the relief sought in
determining the proper appellate procedure. Rebich v. Miles, 264 Ga. 467 (448 SE2d
192) (1994). The underlying subject matter of this appeal is habeas corpus. Because
the Supreme Court has jurisdiction over appeals in habeas corpus cases, see Ga.
Const. of 1983, Art. VI, Sec. VI, Para. III (4), Daniel’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           08/11/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.